Case 1:19-cv-00504-ENV-JO Document 25 Filed 03/04/20 Page 1 of 1 PageID #: 109



UNITED STATES DISTRICT COURT                                              Civil Conference
EASTERN DISTRICT OF NEW YORK                                              Minute Order

Before: James Orenstein                                                   Date:              3/4/2020
        U.S. Magistrate Judge                                             Time:              12:30 p.m.

                            Manuel Rosado v. Benchmark Contracting Inc., et al.
                                      19-CV-0504 (ENV) (JO)

Type of Conference: Telephone

Appearances: Plaintiff          Keith E. Williams

               Defendants       Michael Taubenfeld

Scheduling: The next telephone conference will be held on April 6, 2020, at 12:30 p.m.

Summary: I discussed with counsel my review of the proposed settlement. The plaintiff's counsel
will promptly file supplemental records relating to the claimed costs. If the court approves the
proposed settlement before the next conference scheduled above, I will cancel it; otherwise I
respectfully direct the plaintiff's counsel to initiate the telephone conference call.

                                                                                  SO ORDERED

                                                                                         /s/
                                                                                  James Orenstein
                                                                                  U.S. Magistrate Judge
